Exhibit 99.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between EXOBOX TECHNOLOGIES CORP., a Nevada corporation, with principal offices at 2121 Sage Road, Suite 200, Houston, Texas77056 (“Company”), and Kevin P. Regan, an individual residing at 2356 Bolsover, Houston, Texas 77005 (“Employee”), effective the 1stday of January, 2009. SPECIFIC PROVISIONS 1. Employment.On the terms and subject to the conditions set forth herein, the Company hereby employs the Employee and the Employee hereby accepts employment with the Company. 2. Duties and Responsibilities.Subject to the other provisions hereof and to the power of the board of directors of the Company (the “Board”) and the Chief Executive Officer of the Company (“CEO”) to manage the business and affairs of the Company and to elect and remove the Company’s officers and other managers, the Company hereby employs the Employee as President and Chief Operating Officer.The Employee shall have the responsibilities, the duties, functions and authority as are customarily or otherwise reasonably incidental to such position and such other duties, functions and responsibilities as the Board or the CEO from time to time reasonably may require. Subject to limitations, if any, imposed or to be imposed by the Company Board or CEO, such responsibilities primarily shall include, but not be limited to, leading and managing the Company’s general business operations, including product development, sales, marketing and business development efforts; managing the development of any new or derivative technologies or products; build out of the Company’s direct and indirect channels, assisting in the Company’s funding efforts and diligently performing to the best of his abilities any and all other duties pertaining to such position and as may be reasonably requested by the Company Board or CEO.Employee’s normal work week shall be 9:00 am to 5:30 pm, Monday through Friday; provided, however, Employee shall devote such additional time, if any, as is reasonably necessary to accomplish Employee’s duties hereunder, without entitlement to additional compensation other than as may be applicable pursuant to Section 3.(b) below. 3. Compensation and Other Employee Benefits.As compensation for the Employee’s services hereunder during the Employment
